Décrète :

Article premier. - Est changée, la vocation de la parcelle
de terre agricole, faisant partie du titre foncier n° 134705
d’une superficie de 1 ha 60 ares 58 ca, classée en zones de
sauvegarde, sise à la délégation de Mateur au gouvernorat
de Bizerte, telle qu’elle est indiquée sur le plan annexé au
présent décret, et ce, pour régulariser la situation du poste
de transformation de l'énergie électrique haute tension à
Mateur.

Sont modifiées en conséquence et conformément au
plan susvisé, les limites des zones de sauvegarde des terres
agricoles du gouvernorat de Bizerte fixées par le décret
n° 86-102 du 16 janvier 1986.

Art. 2. Les plans d'aménagement urbain doivent
prendre en considération les dispositions prévues par le
présent décret.

Art. 3. - Le ministre de l’intérieur et du développement
local et le ministre de l'agriculture et des ressources
hydrauliques son chargés, chacun en ce qui le concerne, de
l'exécution du présent décret qui sera publié au Journal
Officiel de la République Tunisienne.

Tunis, le 27 juin 2005.

Zine El Abidine Ben Ali

NOMINATIONS

Par arrêté du ministre de l’agriculture et des
ressources hydrauliques du 27 juin 2005.

Sont nommés membres au conseil d’entreprise de
l'office de l’élevage et des pâturages, Messieurs :

- Ibrahim Elhami: représentant le ministère des
domaines de l'Etat et des affaires foncières, et ce, en
remplacement de Monsieur Mohamed El Habib Ben Omar,

Nour Eddine Ben Amar : représentant le ministère du
commerce et de l’artisanat, et ce, en remplacement de
Monsieur Mustapha Haj Yahya,

- Nour Eddine Kaäbi: représentant le ministère du
développement et de la coopération internationale, et ce, en
remplacement de Monsieur Mohamed Ben Salah.

Par arrêté du ministre de l’agriculture et des
ressources hydrauliques du 27 juin 2005.
Sont nommés membres au conseil d'entreprise de

l’agence de promotion des investissements agricoles,
Messieurs et Madame :

- Sabri Boukthir : représentant le Premier ministère, et
ce, en remplacement de Monsieur Mohamed Laroussi
Khedhri,

- Nadwa Guemir: représentant le ministère de
l’agriculture et des ressources hydrauliques, et ce, en
remplacement de Monsieur Amor Chouchane,

- Rachid Aïssi: représentant la banque centrale de
Tunisie, et ce, en remplacement de Monsieur Moncef Bou
Douara,

- Ali Radhouani: représentant la banque nationale

agricole, et ce, en remplacement de Monsieur Khaled
Hammi.

Par arrêté du ministre de l’agriculture et des
ressources hydrauliques du 27 juin 2005.

Monsieur Habib Azaïz est nommé membre représentant
le ministère de l’agriculture et des ressources hydrauliques
au conseil d'entreprise de l’office de développement sylvo-
pastoral du Nord-Ouest, et ce, en remplacement de
Monsieur Mohamed El Gharbi.

MINISTERE DE L'ENVIRONNEMENT
ET DU DEVELOPPEMENT DURABLE

GRAND PRIX
Par décret n° 2005-1837 du 27 juin 2005.

Le grand prix du Président de la République pour la
protection de la nature et de l'environnement pour l'année
2005 est attribué conformément aux dispositions du décret
n° 93-2055 du 4 octobre 1993 comme suit :

* Premier prix : institut des terres arides de Médenine :
laboratoire de l'environnement et des pâturages :

avec réserve faite sur la valeur financière du prix.

* 2% prix : société d'exploitation agricole de Chebedda :
prix d'une valeur de 8.000 dinars.

* 3% prix : association de l'environnement de Kélibia :

prix d'une valeur de 4.000 dinars.

MINISTERE DE L'INDUSTRIE,
DE L'ENERGIE ET DES PETITES
ET MOYENNES ENTREPRISES

Décret n° 2005-1838 du 27 juin 2005, portant
ratification de l’avenant à la convention et ses
annexes régissant le permis de recherche
d'hydrocarbures dit permis "Jenein Sud”.

Le Président de la République,

Sur proposition du ministre de l’industrie, de l'énergie et
des petites et moyennes entreprises,

Vu le code des hydrocarbures promulgué par la loi n°
99-93 du 17 août 1999, tel que modifié et complété par la
loi n° 2002-23 du 14 février 2002 et la loi n° 2004-61 du 27
juillet 2004,

Vu le décret n° 95-916 du 22 mai 1995, fixant les
attributions du ministère de l’industrie,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif des
hydrocarbures,

Vu décret n° 2001-1842 du 1” août 2001, portant
approbation de la convention particulière type, relative aux
travaux de recherche et d’exploitation des gisements
d’hydrocarbures,

N°52 Journal Officiel de la République Tunisienne

1° juillet 2005 Page 1567
Vu décret n° 2004-1105 du 13 mai 2004, portant
approbation de la convention et ses annexes relatives au
permis "Jenein Sud" et signées à Tunis le 10 novembre
2003, entre l'Etat Tunisien d’une part, l’entreprise
tunisienne d'activités pétrolières et la société OMV AG
d’autre part,

Vu la lettre du 6 avril 2004 par laquelle la société
"OMV AG" a notifié la cession de la totalité de ses intérêts
dans le permis de recherche "Jenein Sud" au profit de sa
filiale "OMV (Tunesien) Exploration GmbH",

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de sa réunion du 20 septembre 2004.

Décrète :

Article premier. - Est approuvé, l’avenant signé le 26
mai 2005, entre l'Etat Tunisien d’une part, la société "OMV
(Tunesien) Exploration GmbH" et l’entreprise tunisienne
d'activités pétrolières d’autre part et relatif à la
modification de certaines dispositions de la convention et
ses annexes régissant le permis de recherche
d'hydrocarbures dit permis "Jenein Sud".

Art. 2. - Le ministre de l’industrie, de l’énergie et des
petites et moyennes entreprises est chargé de l'exécution du
présent décret qui sera publié au Journal Officiel de la
République Tunisienne.

Tunis, le 27 juin 2005.
Zine El Abidine Ben Ali

MINISTERE DE L'EQUIPEMENT,
DE L'HABITAT ET DE L'AMENAGEMENT
DU TERRITOIRE

Décret n° 2005-1839 du 27 juin 2005, portant
création d’une unité de gestion par objectifs pour
la réalisation des deux projets de construction de
l’école nationale des ingénieurs et du centre de
recherche en microélectronique et nanotechnologie
de Sousse et fixant son organisation et les
modalités de son fonctionnement.

Le Président de la République,

Sur proposition de la ministre de l’équipement, de
l’habitat et de l’aménagement du territoire,

Vu la loi n° 83-112 du 12 décembre 1983, portant statut
général des personnels de l’Etat, des collectivités locales et
des établissements publics à caractère administratif,
ensemble les textes qui l’ont modifiée ou complétée et
notamment la loi n° 92-97 du 26 octobre 1992, la loi n° 97-
83 du 20 décembre 1997 et la loi n° 2003-20 du 17 mars
2003,

Vu le décret n° 74-93 du 15 février 1974, fixant les
attributions du ministère de l’équipement, tel qu’il a été
modifié et complété par le décret n° 92-248 du 3 février
1992,

Vu le décret n° 88-188 du 11 février 1988, réglementant
les conditions d'attribution et de retrait des emplois
fonctionnels d’administration centrale, tel qu’il a été

modifié et complété par le décret n° 98-1872 du 28
septembre 1998 et le décret n° 2003-2386 du 17 novembre
2003,

Vu le décret n° 88-1413 du 22 juillet 1988, portant
organisation du ministère de l’équipement et de l’habitat,
tel qu’il a été modifié et complété par le décret n° 92-249 du
3 février 1992,

Vu le décret n° 89-1979 du 23 décembre 1989, portant
réglementation de la construction des bâtiments civils,

Vu le décret n° 96-49 du 16 janvier 1996, fixant les
plans de mise à niveau de l'administration et les modalités
de leur élaboration, réalisation et suivi,

Vu le décret n° 96-1236 du 6 juillet 1996, portant
création des unités de gestion par objectifs,

Vu le décret n° 2004-2644 du 10 novembre 2004,
portant nomination des membres du gouvernement,

Vu l'avis du ministre des finances,

Vu l'avis du tribunal administratif.

Décrète :

Article premier. - Il est créé, au sein du ministère de
l'équipement, de l'habitat et de l'aménagement du
territoire, une unité de gestion par objectifs pour la
réalisation des deux projets de construction de l’école
nationale des ingénieurs et du centre de recherche en
microélectronique et nanotechnologie de Sousse placée
sous l’autorité du directeur général des bâtiments civils.

Art. 2. - Les missions de l’unité de gestion par objectifs
pour la réalisation des deux projets de construction de
l’école nationale des ingénieurs et du centre de recherche en
microélectronique et nanotechnologie de Sousse, consistent
en ce qui suit :

- le suivi des études techniques des deux projets et d'une
manière générale toutes les propositions qui concernent le
fonctionnement des deux projets,

- veiller au respect des critères en vigueur pour le choix
des titulaires des marchés,

- l’ordre de commencement des travaux,

- la coordination entre les différentes parties
intervenantes et la supervision de l'élaboration et de
l’exécution des différentes étapes des deux projets en vue
de les ajuster avec les objectifs fixés,

- la supervision du contrôle technique et le suivi sur le
terrain des différentes étapes de l'exécution des deux
projets et la prise des décisions adéquates en temps
opportun en vue de les ajuster,

- le suivi administratif et financier des différentes étapes
des deux projets en ce qui concerne les études
d'aménagement et de construction et le suivi des
décomptes,

- l'élaboration des rapports sur l'avancement des
travaux des deux projets, de leurs étapes et de la
consommation des crédits y afférents,

- la préparation préliminaire pour la réception
provisoire, et la réception définitive des travaux et
l'élaboration des procès-verbaux et leur visa par toutes les
parties,

Page 1568

Journal Officiel de la République Tunisienne

1° juillet 2005 N°52
